Citation Nr: 0010282	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  96-28 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for pulmonary 
tuberculosis, including the issue of whether the disability 
had been incurred in the line of duty.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel





INTRODUCTION

The veteran had active service between October 1935 and March 
1938.  He had another period of service which has been 
recognized as extending from January 1941 to May 1945.  That 
period was terminated by an other than honorable discharge 
due to desertion in April 1941.  

In November 1949 the Department of Veterans Affairs (VA) held 
that the veteran's discharge from the period of service 
ending in May 1945 was under dishonorable conditions and was 
a bar of VA benefits.  In a November 1949 rating action the 
regional office denied entitlement to service connection for 
pulmonary tuberculosis based on the character of his 
discharge from service.  In February 1993 the veteran 
submitted additional information for the purpose of reopening 
his claim and in March 1993 the VA Regional Office (RO), 
Indianapolis, Indiana, confirmed and continued the prior 
denial.  The veteran appealed from the decision.  The case is 
now before the Board for appellate consideration.  


REMAND

The record reflects that the veteran was treated for 
pulmonary tuberculosis at the Indiana State Sanatorium on 
several occasions from July 1942 to April 1945.  He was also 
treated for pulmonary tuberculosis at a VA medical center 
during July and August 1949.  

In September 1976 the Army Board for Correction of Military 
Records submitted a request to the regional office for VA and 
any military records pertaining to the veteran.  

In February 1979 the veteran submitted a claim for VA 
disability pension benefits. In connection with the claim a 
copy of proceedings by the Army Discharge Review Board dated 
in June 1978 reflecting an upgrade of his 1945 discharge to a 
general discharge was received.  The record of proceedings 
confirmed that the veteran had been absent without leave from 
April 1941 to May 1945, and that his discharge had been due 
to misconduct-desertion.  

In March 1979 the regional office denied the veteran's claim 
and the veteran appealed from the decision. 

In December 1979 the Army Board for Correction of Military 
Records (BCMR) again submitted a request to the regional 
office for VA and military records pertaining to the veteran.  
No record of any subsequent determination by the BCMR is of 
record.  

In February 1980 the Board of Veterans' Appeals held that the 
character of the veteran's discharge from service in 1945 
constituted a bar to the receipt of VA pension benefits.  It 
was noted that in June 1978 the veteran's 1945 discharge had 
been upgraded to a discharge under honorable conditions by 
the Army Discharge Review Board, a body established under the 
provisions of 10 U.S. Code § 1553.  However, it was noted 
that an honorable or general discharge issued after 
October 8, 1977, by a Discharge Review Board established 
under that section of the Code did not remove a bar to 
benefits where the discharge was as a deserter.  38 C.F.R. 
§ 3.12(c).

In connection with the veteran's recent claim, there is a VA 
Form 119 dated in March 1999 reflecting that the BCMR had 
been contacted.  The BCMR advised that the veteran's claim 
had been closed in 1995.  It was indicated that a copy of any 
decision or disposition could not be provided.  Although the 
RO assumed that this meant that a decision had been entered 
in 1995, that is not clear from the record.  It is possible 
that the claim which generated the 1979 letter had been 
pending since that time and was simply closed 
administratively in 1995

In April 1999 the regional office wrote to the veteran asked 
that he provide a copy of any decision by the Board of 
Military Correction (sic) in his case.  However, in August 
1999 the regional office received information from the 
veteran's representative that, according to his wife, he had 
been in a nursing home for three years with Alzheimer's 
disease and was not responsive.  

A VA Form 119 dated in February 2000, shows that contact with 
an employee at the BCMR resulted in information that a 
computer showed a decision had been made in the veteran's 
case (no date for the decision was specified) but the file 
had been sent to the archives.  

In March 2000 the Board of Veterans' Appeals obtained 
information from the BCMR that there were no records of the 
veteran available at that Board and that the National 
Personnel Records Center, St. Louis would have to be 
contacted to obtain any records.  

The veteran's representative has requested that records from 
the BCMR be obtained in connection with the veteran's appeal.  
In this regard, the VA has a duty to assist the veteran where 
there are records which have been alleged to exist and which 
can be construed as being in the constructive possession of 
the VA.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Accordingly, the case is REMANDED to the regional office for 
the following action:

1.  A field examination should be 
scheduled to contact the veteran and his 
wife to verify that the veteran is in a 
nursing home and is not responsive and to 
obtain copies of any documentation or 
correspondence received from either the 
Discharge Review Board or the BCMR 
regarding any determination made at any 
time in his case.  A copy of this remand 
request must be furnished to the field 
examiner along with the examination 
request.  Any information obtained from 
the veteran or his wife should be 
included with the claims file.  

2.  The regional office should also 
contact the National Personnel Records 
Center and request that that center 
provide copies of any records from the 
Army Board for Correction of Military 
Records pertaining to the veteran, 
including any disposition made in his 
case since 1978.  Any such records 
obtained should be associated with the 
claims file.  

3.  The veteran's claim should then be 
reviewed by the regional office.  In this 
regard, in addition to the laws and 
regulations already considered, 
consideration should be afforded the 
provisions of 38 C.F.R. § 3.301(a) which 
require that a disability be incurred in 
the line of duty, and 38 C.F.R. § 3.1(m) 
which specifies that the requirements as 
to line of duty are not met if at the 
time the disease was contracted the 
veteran was avoiding duty by desertion or 
was absent without leave which materially 
interfered with the performance of his 
military duty.  Thus, in order to reach a 
favorable determination in connection 
with the veteran's claim, the BCMR would 
have had to upgrade his discharge and 
also give him full credit for service 
performed from April 1941 to May 1945.  
If the denial of the veteran's claim is 
continued, he and his representative 
should be sent a supplemental statement 
of the case and be afforded the 
appropriate time in which to respond.

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).




- 4 -


